Cite as 2015 Ark. 260

                SUPREME COURT OF ARKANSAS
                                       No.   CR-15-407

PHILLIP ENGLES                                     Opinion Delivered   June 4, 2015
                              PETITIONER
                                                   PETITION FOR WRIT OF
V.                                                 CERTIORARI


CIRCUIT COURT OF BOONE
COUNTY                                             REMANDED TO SETTLE THE
                 RESPONDENT                        RECORD.


                                        PER CURIAM


       Petitioner Phillip Engles petitions this court for a writ of certiorari to the respondent,

the Circuit Court of Boone County. The petition arises from the circuit court’s order

denying his motion to dismiss based on violation of the speedy-trial provisions of Arkansas

Rule of Criminal Procedure 28 (2014). In his petition, Engles asserts that he was arrested on

December 3, 2012, and filed his motion to dismiss on April 6, 2015. Following a hearing on

Engles’s motion, the circuit court denied it, finding that the time period of August 25, 2014,

through October 6, 2014, was tolled for good cause.

       At the hearing on Engles’s motion, the circuit court indicated that, in making its

ruling, it had taken notice of certain letters in the “clerk’s file” that were dated during the

time period at issue; however, those letters, while shown on the circuit court’s docket sheet,

are not included in the record before us, and we are unable to determine whether they were

made a part of the record at the hearing on Engles’s motion. While the State’s response is
                                  Cite as 2015 Ark. 260

somewhat vague, it does reference that the good cause found by the circuit court was based

on a recusal by the original trial judge. Not having the letters on which the circuit court

relied, we are unable to review the merits of Engles’s petition. We therefore remand the

matter to settle the record.

       Remanded to settle the record.




                                            2